Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-2, 4-6, 9-17, 22-23, and 32 have been examined in this application.  This communication is the first action on the merits.  The Information Disclosure Statement (IDS) filed on 10/07/21 has been acknowledged and considered by the Office.
Election/Restrictions
Applicant’s election of Invention I in the reply filed on 05/18/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 26-27 and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 2, the limitation “the pressure” lacks clear antecedent basis in the claims. 
As per claim 10, the claim is ambiguous for several reasons:
the limitation “[..] the condition and/or state” of the base part, the lid, the tapping line, and/or the sealed inner space […]” is ambiguous. Specifically, there appears no clear difference in scope between “condition” and “state”.
the limitation “an event” is ambiguous. It is unclear if “an event” is the same as or different from the previously claimed “an event” of claim 1.
As per claim 11, the limitation “the type” lacks antecedent basis in the claims.
As per claim 9, the limitation “[…] operation of a tapping head, operation of a specific tapping head […]” is ambiguous. Specifically, there appears no clear difference in scope between “the operation of a tapping head” and “the operation of a specific tapping head”.
As per claim 12, the limitation “[…] the operation of a tapping head or the operation of a specific tapping head […]” is ambiguous. Specifically, there appears no clear difference in scope between “the operation of a tapping head” and “the operation of a specific tapping head”.
Claims 11-12 and 16-17 depend from claim 10 and thus inherit the deficiencies thereof.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 9-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/040146 to Rasmussen et al in view of Official Notice.
As per claim 1, Rasmussen discloses a beverage dispensing system (10) for dispensing a beverage, said beverage dispensing system comprising: 
one or more pressure chambers (14) comprising a connectable base part (20) and lid (12) defining a sealed inner space (pg. 17, ln. 16-21) for accommodating and encapsulating a collapsible beverage container (18) having a beverage outlet (24) connectable to the base part (Fig. 1A), 
a tapping device comprising one or more tapping heads (38, 40) for extracting the beverage from the collapsible beverage container (pg. 22, ¶ 1, Ln. 6-7), 
a tapping line (30) extending from said base part(s) (Fig. 1A-1B) to said tapping device, said tapping line comprising one or more beverage lines (pg. 17, ¶ 1, Ln. 12-13), and 
at least one measuring device (46) configured for monitoring at least one physical quantity of the sealed inner space and/or collapsible beverage container (pg. 17, ln. 29-30), 
wherein the beverage dispensing system is configured for processing data from the measuring device(s) (pg. 17, Ln. 30 & 36), and detecting an event in the system by continuously analysing data from the measuring device(s) (pg. 17, ln. 32 – pg. 18, Ln. 4).
Rasmussen does not disclose a particular sampling rate of the measuring device, however, the office makes Official Notice that sensor sampling rates of more than 10 times per second, i.e. 10 Hz, are old and well known in the art of dispensing and one of ordinary skill in the art would possess common knowledge that as sampling rate approaching infinity the analysis, of the parameter who measurements are being sampled, can have higher fidelity. It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to try employing the measuring device of Rasmussen with a high sampling rate, including 10 Hz or more, to yield high accuracy measurements. 
As per claim 2, and as the examiner can understand the claim, Rasmussen further discloses said measuring device comprises a pressure sensor configured for monitoring the pressure in the sealed inner space (pg. 17, ln. 29-31).
As per claim 6, Rasmussen further discloses the system comprises a processing unit (48) for processing and/or analysing the data from the measuring device(s) (pg. 17, Ln. 29-36).
As per claim 9, and as the examiner can understand the claim, Rasmussen further discloses the event is operation of a tapping head (Pg. 20, ¶ 2-3).
As per claim 10, and as the examiner can understand the claim, Rasmussen further discloses the system configured for detecting a change in a measured physical quantity associated with a change in condition of the sealed inner space adjacent the corresponding beverage container, wherein said detected change is the result of operation of a tapping head (pg. 20, ¶ 2-3).
As per claims 11-12, and as the examiner can understand the claim, Rasmussen further discloses a type of event, i.e. operation of the tapping head, can be determined based on the detected change in the measured physical quantity (pg. 20. ¶ 2-3).
As per claim 13, Rasmussen further discloses the system configured for detecting a pressure change in the sealed inner space adjacent the corresponding beverage container, wherein said pressure change is correlated with the operation of a specific tapping head (pg. 9, ln. 7 – pg. 10, Ln. 2).
As per claim 14, Rasmussen further discloses the system configured for detecting operation of a tapping head by continuously measuring the pressure in the sealed inner space adjacent the corresponding beverage container, detecting changes in the measured pressure, and analyzing said changes in order to attribute said changes to the operation of a tapping head (pg. 17, ln. 29-36; pg. 20, ¶ 2-3).
As per claim 16, Rasmussen further discloses the system configured for determining a pouring volume of a beverage dispensing operation in the system by attributing a pressure change in the inner space to the operation of a specific tapping head (pg. 9, ln. 7 - pg. 10, Ln. 2).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/040146 to Rasmussen et al in view of Official Notice in view of WO 2009/024147 to Vesborg et al.
As per claim 23, Rasmussen discloses the claimed invention except for the system comprising at least two pressure chambers. Vesborg teaches a beverage dispensing system comprising at least two pressure chambers (22, 24, 26), each said pressure chambers accommodating and encapsulating a collapsible beverage container (pg. 20, Ln. 6-10; Fig. 1a-1b). It would have been obvious for one of ordinary skill in the art at the time the application as effectively filed to modify Rasmussen with a plurality of pressure chamber each containing a collapsible beverage container, in order to dispense more than one type of beverage from the system.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 20120138161 to Wolthers et al in view of Official Notice.
As per claim 1, Wolthers discloses a beverage dispensing system (Fig. 1) for dispensing a beverage, said beverage dispensing system comprising: 
one or more pressure chambers (4) comprising a connectable base part (6) and lid (27) defining a sealed inner space for accommodating and encapsulating a collapsible beverage container (3) having a beverage outlet (8) connectable to the base part (Fig. 1), 
a tapping device (34) comprising one or more tapping heads (Fig. 1) for extracting the beverage from the collapsible beverage container (Fig. 1), 
a tapping line (35) extending from said base part(s) (Fig. 1) to said tapping device, said tapping line comprising one or more beverage lines (Fig. 1), and 
at least one measuring device (29) configured for monitoring at least one physical quantity of the sealed inner space and/or collapsible beverage container ([0046]), 
wherein the beverage dispensing system is configured for processing data from the measuring device(s) ([0046]), and detecting an event in the system (i.e. a change in pressure in the pressure chamber) by continuously analysing data from the measuring device(s) ([0046]).
Wolthers does not disclose a particular sampling rate of the measuring device, however, the office makes Official Notice that sensor sampling rates of more than 10 times per second, i.e. 10 Hz, are old and well known in the art of dispensing and one of ordinary skill in the art would possess common knowledge that as sampling rate approaching infinity the analysis, of the parameter who measurements are being sampled, can have higher fidelity. It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to try employing the measuring device of Wolthers with a high sampling rate, including 10 Hz or more, to yield high accuracy measurements. 
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over US 20120138161 to Wolthers et al in view of Official Notice in view of US 7837063 to Stoddard.
As per claim 33, Wolthers discloses the claimed invention except for determining a pouring volume of a dispensing operation wherein the beverage flow rate is considered constant.  Stoddard teaches a dispensing system comprising a pressure regulator (32) for regulating the pressure of fluid to an outlet (4) such that the flow rate is constant and an amount of fluid dispensed can be accurately determined for any given period of time (Col. 3, ¶ 3). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to modify Wolthers according to the aforementioned teachings from Stoddard to similarly determine an amount of fluid dispensed for any given period of time.
Allowable Subject Matter
Claims 4-5, 15, 17, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 4, the closest prior art of record (US20120138161 and WO2009/024147 and WO2015/040146 and US7837063) fail to disclose, either alone or in any combination, a dispensing system comprising an acceleration sensor configured to monitor movement of the base part, the lid, and/or the corresponding collapsible beverage container.
The specification indicates the acceleration sensor serving to detect movement during final collapse of the collapsible container. Claim 22 depends from claim 4.
In regards to claim 5, the closest prior art of record (US20120138161 and WO2009/024147 and WO2015/040146 and US7837063) fail to disclose, either alone or in any combination, a dispensing system comprising an audio sensor configured to monitor sound from the base part, the lid, and/or the corresponding collapsible beverage container. The specification indicates the audio sensor functions to detect sounds corresponding to a final collapse of the collapsible container. 
In regards to claim 15, the closest prior art of record (US20120138161 and WO2009/024147 and WO2015/040146 and US7837063) fail to disclose, either alone or in any combination, a dispensing system configured for detecting operation of a tapping head by detecting the sound of a collapse of a beverage container. There is no prior art of record that discloses this functionality. 
In regards to claim 17, the closest prior art of record (US20120138161 and WO2009/024147 and WO2015/040146 and US7837063) fail to disclose, either alone or in any combination, a dispensing system configured for detecting activation and deactivation of a tapping head by detecting pressure changes in a tapping line and/or a sealed inner space adjacent a beverage container, and determining the elapsed time between the activation and the deactivation of said tapping head. The specification indicates the aforementioned functionality serving to determine a pouring volume. 
Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754            

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                                                                                                                                                                                                                    09/01/2022